DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 are pending and under current examination.
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over over by Chen (US 6,383,471 B1) in view of Le (WO2008/070950 A1; as provided by the applicant on IDS dated 10/22/2021). 
Application Claims	
Applicant claims a pharmaceutical composition comprising propionic acid derivative NSAID, PEG, triglycerides (such as C10-C18) and partially hydrolyzed glycerolipid comprising a mixture mono (such as glyceryl monolinoleate), di and triglycerides.
Determination of the scope and contents of the prior art	
Chen teaches a pharmaceutical composition comprising a hydrophobic therapeutic agent (ibuprofen, ketoprofen etc.) with at least one ionizable functional group (such as carboxylic acid) (encompass propionic acid derivative of NSAID such as ibuprofen), a surfactant/carrier (at least about 10%, preferably about 20-90% by weight based on weight of the total composition) (column 31, lines 30-39) (such as lipids, oils, acetylated triglyceride (col 18, table 5), comprising liquid fat, such as almond oil, olive oil etc., a mixture monoglyceride (such as glyceryl monooleate/linoleate (col 15, Table 1; col 22, table 9)), triglyceride, such as oleate (a C18triglyceride) (col 26, table 16-table 19)) (encompass % of c and d components), solubilizers (PEG from about 200 to about 6000)  (columns 31-32) (greater than about 10% by weight based on weight of the composition) (encompass 15% of the instant claims) (Col 33, lines 22-23) and a method of treating a subject by administering the composition (abstract; col 5, lines 55-60; col 7, lines 40-45 and claims). 
Ascertainment of the differences between the prior art and the claims
The differences between Chen and the instant claims are:
	 Instant claims have a limitation wherein propionic acid derivative of NSAID is used in an amount of about 10-30% of the total weight of the composition; c and d components separately in %; composition is solid at a temperature of about 15C or lower with a melting point of about 25C; whereas the cited prior art teaches composition with same components a, b, c and d with the percentages which encompass %s of the components b and c &d together. However, the cited prior art is silent about % of the therapeutic agent “a”. Further, the cited prior art teaches carboxylic acid derivative of NSAID ibuprofen. However, the cited prior art is silent about specific propionic acid derivative. 
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of % of the therapeutic agent and propionic acid derivative of NSAID such as ibuprofen- Chen teaches % of components b PEG as at least 10% and c and d together about 20% to about 90% respectively. Thus, when c&d ~70%; PEG~10% then a~20%. Thus, Chen's composition encompasses range of “a” component. Further, Chen teaches carboxylic acid derivative of NSAID which encompass propionic acid derivative of NSAID. 
This deficiency is further cured by Le. 
Le teaches composition comprising propionic acid derivative of NSAID such as ibuprofen in a % of about 20%, 40% etc. (claims and page 7, paragraph 2; page 11, first paragraph). Thus, based on guidance provided by Chen and Le, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that propionic acid derivative of NSAID may be useful in making therapeutic composition and the composition may comprise 20% of the derivative. This is because Chen taches using carboxylic acid derivative of NSAID and Le demonstrates using propionic acid derivative of NSAID in making the composition. Thus, the cited prior art meets limitation of the instant claims.
 
With regard to the difference of physical properties of the composition such as composition is solid at a temperature of about 15C or lower with a melting point of about 25C- since Chen teaches same composition with same components as in the instant claims with encompassed %, physical properties such as melting point is also expected to be exerted by Chen’s composition. Thus, the cited prior art meets limitations of the instant claims.  
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants' composition.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Chen teaches a pharmaceutical composition comprising a hydrophobic therapeutic agent (ibuprofen, ketoprofen etc.) with at least one ionizable functional group (such as carboxylic acid), a surfactant/carrier (at least about 10%, preferably about 20-90% by weight based on weight of the total composition) (such as lipids, oils, acetylated triglyceride, monoglyceride, triglyceride etc.), solubilizers (PEG from about 200 to about 6000)  (greater than about 10% by weight based on weight of the composition) and a method of treating a subject by administering the composition. Le teaches composition comprising propionic acid derivative of NSAID such as ibuprofen in a % of about 20%, 40% etc. Le also teaches that NSAID therapeutic agents are well known for relieving inflammatory pain.
	
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  
Thus, based on guidance provided by Chen and Le, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that propionic acid derivative of NSAID may be useful in making therapeutic composition. This is because Chen taches using carboxylic acid derivative of NSAID and Le demonstrates using propionic acid derivative of NSAID in making the composition. 
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed composition with a reasonable expectation of success.  
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,895,536 B2; claims 1-26 of U.S. Patent No. 9265742 B2; claims 1-21 of U.S. Patent No. 9504664 B2; claims 1-20 of U.S. Patent No. 9775820 B2; claims 1-23 of U.S. Patent No. 10363232 B2; and claims 1-20 of U.S. Patent No. 10857114 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 1-20, in the instant application is fully disclosed and is covered by the claims 1-28 of U.S. Patent No. 8,895,536 B2; claims 1-26 of U.S. Patent No. 9265742 B2; claims 1-21 of U.S. Patent No. 9504664 B2; claims 1-20 of U.S. Patent No. 9775820 B2; claims 1-23 of U.S. Patent No. 10363232 B2; and claims 1-20 of U.S. Patent No. 10857114 B2. Since the patent and the instant application are claiming common subject matter, as follows,
	Claims 1-20, in the instant application are drawn to a composition comprising NSAID, PEG, hard fat and liquid fat and claims 1-28 of U.S. Patent No. 8,895,536 B2, are drawn to a composition and a method of treating an individual with an inflammatory pain comprising administering a composition comprising NSAID, PEG and a pharmaceutically acceptable lipid with hard fat and liquid fat; claims 1-26 of U.S. Patent No. 9265742 B2 are drawn to a method of treating an individual with an inflammatory pain comprising administering a composition comprising propionic acid derivative of NSAID, PEG and a pharmaceutically acceptable lipid with hard fat and liquid fat; claims 1-21 of U.S. Patent No. 9504664 B2 are drawn to a composition and a method of treating an individual with an inflammatory pain comprising administering a composition comprising propionic acid derivative of NSAID, PEG and a pharmaceutically acceptable lipid with hard fat and liquid fat; claims 1-20 of U.S. Patent No. 9775820 B2 are drawn to a composition comprising propionic acid derivative of NSAID, PEG and a pharmaceutically acceptable lipid with hard fat and liquid fat; claims 1-23 of U.S. Patent No. 10363232 B2 are drawn to a method of treating an individual with an inflammatory pain comprising administering a composition comprising propionic acid derivative of NSAID, PEG and a pharmaceutically acceptable lipid with hard fat and liquid fat; and claims 1-20 of U.S. Patent No. 10857114 B2 are drawn to a method of treating an individual with an inflammatory pain comprising administering a composition comprising propionic acid derivative of NSAID, PEG and a pharmaceutically acceptable lipid with hard fat and liquid fat.  
	The difference among claim 1-20 in the instant application and claims 1-28 of U.S. Patent No. 8,895,536 B2; claims 1-26 of U.S. Patent No. 9265742 B2; claims 1-21 of U.S. Patent No. 9504664 B2; claims 1-20 of U.S. Patent No. 9775820 B2; claims 1-23 of U.S. Patent No. 10363232 B2; and claims 1-20 of U.S. Patent No. 10857114 B2- the claims of the Patents are broader in scope compared to the instant claims and describes process, which uses the composition of the instant claims.  However, the difference does not constitute a patentable distinction because the claims in the present invention simply fall within the scope of the patent.  For the foregoing reasons, the instantly claimed composition is made obvious.  
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623